        Case 3:20-cv-00279-RCJ-CLB Document 44 Filed 12/02/20 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3      SUSAN SHUBECK,
4                                                         3:20-cv-0279-RCJ-CLB
                                      Plaintiff,
5         v.
                                                          ORDER
6      MCEWEN MINING, INC.,
7
                                 Defendant.
8

9           Craig Murphy, Esq. of Murphy & Murphy Law Offices filed a motion to withdraw as
10
     counsel for plaintiff, Susan Shubeck (ECF No. 42). Defendants filed a notice of non-
11
     opposition (ECF No. 43) and plaintiff filed no opposition. Pursuant to Local Rule 7-2(d), the
12
     failure of an opposing party to file points and authorities in response to any motion . . . shall
13
     constitute a consent to the granting of the motion. Therefore,
14

15          IT IS ORDERED that the motion to withdraw as counsel (ECF No. 42) is GRANTED.

16   A copy of this order and all documents hereafter filed shall be served on plaintiff via regular
17   mail at the following address:
18
                                          Susan Shubeck
19                                        1613 Chelsea Road #2929
                                          San Marino, CA 91108
20

21
                    December 2, 2020
            DATED: __________________.
22

23
                                                   ______________________________________
24                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                      1
